Case 2:20-mc-00401-MRH Document1 Filed 03/16/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

COVID-19 MATTERS

)

IN RE: ADMINISTRATIVE ORDER )
REGARDING COMPUTATION ) Misc. No. 2:20-mc-401-MRH

OF TIME FOR FILING OF )

INFORMATIONS OR )

INDICTMENTS DUE TO )

)

)

Due to the likely reduced ability to obtain a quorum of grand jurors in each Division of
the Court, and in light of the effect of the public health recommendations on the availability of
necessary personnel to be present in the courthouses and to serve the grand jury due to the
COVID-19 virus (coronavirus) as more fully described in the Court’s Administrative order at
2:20-mc-394-MRH, it is ORDERED that as to the computation of time for the filing of an
information or indictment as set forth at 18 U.S.C. § 3161(b), the period of time from March 16,
2020 through April 15, 2020 is deemed excludable delay under the Speedy Trial Act, 18 U.S.C.
§ 3161(h)(7)(A), as the Court finds that the ends of justice served by taking that action outweigh
the interests of the parties and the public to a speedy trial, for the reasons set forth in
Administrative Order 2:20-mc-394-MRH. The Court may extend the period of exclusion as

circumstances warrant.

a
3
g
3

\ tN

Seu rac PD

 

Mak R. Hornak —
Chief United States District Judge

March 16, 2020
